McCauley, J.
The board of education of the township legally established a central or high school, and located the building for it in sub-district number 5 of the township. The building must have been located in some one of the sub-districts of the township. It is claimed by the board of education of the village that because the territory within sub-district number 5 was formed into an incorporated village after this central or high school was established, and prior to the passage of the act of May 1st, 1878, 70 Ohio Laws, 195, the 39th section of that act vested the board of education of the village with jurisdiction and control of all school property within the district. Section 4 of that act, now section 3888 Rev. Stats., provides: “ That each village, including the territory attached to it for school purposes, and excluding the territory within its corporate limits detached for school purposes, shall constitute a school district, to be styled a village district.” Section 39 of the same act, now section 3972 Rev. Stats., provides: “That all property, real or personal, which has heretofore vested, and is now held by any board of education, or the council of any municipal corporation, for the use of public or common schools in any district, is hereby vested in the board of education provided for in this title, having under this title jurisdiction and control of the schools in such district.” The act of May 1st, 1873, repealed all provisions relating to central or high schools, existing at the time of its passage ; but it provided for the establishment of such schools, and provided also that obligations or liabilities in*682curred, and rights acquired under the provisions of any oí the acts repealed by it, should be in no wise altered or affected, but be enforced as if the act had not been passed. 70 Ohio Laws, 240. The township board of education had established a central or high school according to the statutes in force at the time the school was established. The act of May 1st, 1878, gave the board of education of the village control of all school property within the village district, and at the same time saved all rights which had accrued under former statutes. The right of the township board to the school property, and to the control and management of the central or high school, had accrued before the act of May 1st, 1873, and the rights of this board were, therefore, not affected by this act.

Judgment reversed.